Citation Nr: 1021374	
Decision Date: 06/09/10    Archive Date: 06/21/10

DOCKET NO.  06-36 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to an increased initial disability rating for 
service-connected post traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

James Alsup, Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to 
September 1971.  Service in Vietnam between February 1968 and 
February 1970 is evidenced in the record.   

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Des Moines, 
Iowa.

Procedural history

The Veteran's December 2003 claim for entitlement to service 
connection for PTSD was granted in a June 2005 rating 
decision.  The RO evaluated the Veteran's disability as 10 
percent disabling effective from the date the Veteran's claim 
was received by VA, December 18, 2003.  In an October 2006 
rating decision, the RO granted an increase in the disability 
rating to 20 percent effective from December 18, 2003.  The 
Veteran disagreed with the initial disability rating and 
perfected an appeal.

The Veteran and his representative presented evidence and 
testimony in support of the Veteran's claim in an April 2007 
video conference hearing before the undersigned Veterans Law 
Judge (VLJ).  A transcript of that hearing has been 
associated with the Veteran's VA claims folder.

In an August 2007 decision, the Board found that the Veteran 
was entitled to a 30 percent disability rating effective from 
December 18, 2003.  The Veteran perfected an appeal of the 
Board's decision and the Court of Appeals for Veterans Claims 
(the Court) remanded the Veteran's claim to the Board in a 
March 2008 Court Order.  The Board remanded the claim for 
further procedural and evidentiary development in an August 
2008 decision.

In a February 2009 rating decision, the RO granted a 50 
percent disability rating effective from September 7, 2006, 
and a 70 percent disability rating effective from December 
15, 2008.  The Veteran continues to disagree.

FINDINGS OF FACT

1.  The Veteran's PTSD symptoms between December 18, 2003, 
and December 14, 2008, included hypervigilant behavior, 
chronic irritability and outbursts of anger, sleep problems, 
nightmares, complaints of memory problems and panic attacks, 
and avoidance of crowds and family.

2.  The Veteran's PTSD symptoms after December 14, 2008, 
included outbursts of anger, sleep problems, nightmares, 
memory problems, frequent panic attacks, no close friends, 
conflicts with people in authority, and depressed mood.

3.  The Veteran is service-connected for PTSD evaluated as 70 
percent; tinnitus evaluated as 10 percent; and, hearing loss, 
evaluated as noncompensable.  The Veteran's combined 
disability rating is 70 percent.

4.  The medical and other evidence of record demonstrates 
that the Veteran's service-connected disabilities, alone, 
rendered him unable to secure or follow a substantially 
gainful occupation from December 15, 2008. 


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating of 50 
percent for service-connected PTSD for the period between 
December 18, 2003, and December 14, 2008, have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2009). 

2.  The criteria for a disability rating in excess of 70 
percent for service-connected PTSD have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2009). 
3.  The criteria for a TDIU effective December 15, 2008, have 
been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.340, 3.341, 4.3, 4.16, 4.19 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran essentially contends that his service-connected 
PTSD is worse than recognized by VA and that he is entitled 
to higher disability ratings from his initial effective date 
than has been granted by VA.  The Board will first address 
preliminary matters and then render a decision on the issue 
on appeal.

The Board observes that the Court has held that "a request 
for TDIU, whether expressly raised by a veteran or reasonably 
raised by the record, is not a separate claim for benefits, 
but rather involves an attempt to obtain an appropriate 
rating for a disability or disabilities, either as part of 
the initial adjudication of a claim or, if a disability upon 
which entitlement to TDIU is based has already been found to 
be service connected, as part of a claim for increased 
compensation."  See Rice v. Shinseki, 22 Vet. App. 447 at 
453-54 (2009).  As is discussed in detail below, the evidence 
raises the Veteran's eligibility for TDIU.  Thus, the Board 
will first address the issue of whether the Veteran is 
entitled to an initial disability rating in excess of the 
assigned disability ratings for service-connected PTSD and 
then address the issue of whether the Veteran is entitled to 
TDIU benefits.

Stegall concerns

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the Court 
held that compliance with remand instructions is neither 
optional nor discretionary.  The Court further held that the 
Board errs as a matter of law when it fails to ensure 
compliance with remand orders.

As noted above, the Board remanded the Veteran's claim for 
further procedural and evidentiary development in an August 
2008 remand.  Specifically, the Board ordered VBA to ensure 
that all notice required by statutes and regulations was 
provided to the Veteran; that VA outpatient records be 
obtained from October 6, 2005, and associated with the 
Veteran's VA claims folder; and, that the Veteran be provided 
with a psychiatric examination. 

Although VBA is required to comply with remand orders, it is 
substantial compliance, not absolute compliance that is 
required.  See Dyment v. West, 13 Vet.App. 141, 146-47 (1999) 
(holding that there was no Stegall violation when the 
examiner made the ultimate determination required by the 
Board's remand, because such determination "more that 
substantially complied with the Board's remand order").  The 
record shows that outpatient records were obtained and 
associated with the Veteran's VA claims folder, including 
records from October 6, 2006, onward.  The record also shows 
that the Veteran was examined by a VA psychologist in 
December 2008.  Finally, the record shows that the Veteran 
received notice of how VA determines a disability rating and 
an effective date.  As is further discussed below, the Board 
finds that the notice provided complies with statutes and 
regulations.

For the reasons stated above, the Board finds that VBA 
substantially complied with the August 2008 remand order.

Duties to notify and assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A (West 
2002); 38 C.F.R. 
§ 3.159(b) (2009); see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The notice required must be provided to the 
claimant before the initial unfavorable decision on a claim 
for VA benefits, and it must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2009).  

As noted in the Introduction above, this claim arises from a 
disagreement with the initial disability rating granted by 
the RO.  The United States Court of Appeals for the Federal 
Circuit and the Court have held that once service connection 
is granted the claim is substantiated, additional notice is 
not required, and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Goodwin v. Peake, 22 Vet.App. 128 (2008).  See also 
Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  In addition, 
the Veteran was informed of how VA determines a disability 
rating and an effective date in a letter dated March 2006.  
Finally, the Veteran has not contended, nor does the record 
indicate, that his claim has been prejudiced by a lack of 
notice.  See Goodwin v. Peake, 22 Vet.App. 128 (2008).  

With regard to the duty to assist, the Board observes that 
the RO has obtained service treatment records and VA 
treatment records.  In addition, the Veteran was provided 
psychological examinations in May 2006, September 2006 and 
December 2008.  The psychiatric evidence discusses in detail 
the impact that the Veteran's PTSD has on his social and 
occupational functioning as well as his employability.  The 
examination reflects consideration of the Veteran's 
statements and provides a complete rationale for the opinion 
stated.  Accordingly, the Board finds that VA's duty to 
assist with respect to obtaining a VA examination or opinion 
with respect to the issue

The Board finds that under the circumstances of this case VA 
has satisfied the notification and duty to assist provisions 
of the law and that no further actions pursuant to the VCAA 
need be undertaken with respect to the claims decided herein.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2009).  As noted, the Veteran has presented evidence at a 
video hearing before the undersigned VLJ.



Relevant law and regulations

Increased ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2009).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual disorders in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2009).

Assignment of diagnostic code

The Veteran's service-connected PTSD is rated under 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 [PTSD].  

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).

Diagnostic Code 9411 is deemed by the Board to be the most 
appropriate primarily because it pertains specifically to the 
primary diagnosed disability in the Veteran's case (PTSD).  
The Board can identify nothing in the evidence to suggest 
that another diagnostic code would be more appropriate, and 
neither the Veteran nor his representative have requested 
that another diagnostic code be used.  In any event, all 
psychiatric disabilities, except eating disorders, are rating 
using identical schedular criteria.  Accordingly, the Board 
concludes that the Veteran is appropriately rated under 
Diagnostic Code 9411.



Specific schedular criteria

Under 38 C.F.R. § 4.130, Diagnostic Code 9411 (2009), a 30 
percent rating is assigned for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events).

A 50 percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing effective work and social relationships.  

A 70 percent rating is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  

A 100 percent rating is assigned for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance or 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  

Global Assessment of Functioning

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM-IV), p. 32].

GAF scores ranging from 51 to 60 reflect more moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co- workers).  Scores ranging from 41 
to 50 reflect serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational or school 
functioning (e.g., no friends, unable to keep a job).  See 38 
C.F.R. § 4.130 [incorporating by reference the VA's adoption 
of the DSM-IV, for rating purposes].

Scores ranging from 31 to 40 reflect some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up other children, is defiant at home, and 
is failing at school).  A score from 21 to 30 is indicative 
of behavior which is considerably influenced by delusions or 
hallucinations or serious impairment in communication or 
judgment or inability to function in almost all areas.  A 
score of 11 to 20 denotes some danger of hurting one's self 
or others (e.g., suicide attempts without clear expectation 
of death; frequently violent; manic excitement) or 
occasionally fails to maintain minimal personal hygiene 
(e.g., smears feces) or gross impairment in communication (e. 
g., largely incoherent or mute).  A GAF score of 1 to 10 is 
assigned when the person is in persistent danger of severely 
hurting self or others (recurrent violence) or there is 
persistent inability to maintain minimal personal hygiene or 
serious suicidal acts with clear expectation of death.  See 
38 C.F.R. § 4.130.

Schedular rating

The Veteran's PTSD is currently evaluated as 70 percent 
disabling effective December 15, 2008; the Veteran was 
examined on December 15, 2008, thus basis for the effective 
date.  See 38 C.F.R. § 3.157 (2009).  His PTSD was evaluated 
as 50 percent disabling from September 7, 2006, to December 
14, 2008, and 30 percent disabling from the date his claim 
was received by VA, December 18, 2003, to September 6, 2006.  

The Board notes that in the May 2010 Informal Hearing 
Presentation, the Veteran's representative has characterized 
the Veteran's claim as three separate periods reflecting the 
30 percent, 50 percent and 70 percent disabling periods 
assigned by the RO.  The Court has held that an appeal from 
an initial rating, such as in this case, is a separate and 
distinct claim from a claim for an increased rating.  At the 
time of an initial rating, separate ratings can be assigned 
for separate periods of time based on facts found, a practice 
known as "staged ratings."  See Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).  In this case, the separate periods are 
staged ratings as described by Fenderson.  With the directive 
of Fenderson in mind, the Board will assess the medical 
evidence in chronological order and then determine what 
disability ratings apply for specific periods.


In October 2003, a VA physician suggested that the Veteran be 
referred for a mental health assessment.  In a February 2004 
note, the Veteran is reported to have declined to see a 
mental health practitioner and would call if he felt he 
needed a consult.

The Veteran was seen in May 2005 by a VA psychologist who 
noted the Veteran had had a November 2004 initial 
psychological examination where he complained of increasing 
irritability, depression, nightmares and hypervigilent 
behavior.  The examiner noted the Veteran had related he had 
financial problems, had lost his job of more than 23 years, 
and that his current job was not a "decent" job.  The 
November 2004 examiner reported a GAF score of 40 and noted 
it indicated "significant impairment."  An August 2004 
examination reported a GAF score of 60.

The May 2005 examiner noted that the Veteran had been married 
to the same woman since he was in service and that the 
Veteran reported he had a positive relationship with his 
children.  The Veteran reported discomfort in crowds and that 
he had no friends.  The Veteran said he had trouble sleeping 
and drank alcohol every night to assist him in falling 
asleep.  He reported nightmares occurring no more than one 
time per week.

The Veteran stated that he had daily intrusive memories of 
experiences involving his service in Vietnam, and that he was 
"jumpy and easily startled."  The Veteran denied suicidal 
thoughts or actions, and related that he had had crying 
spells in the past, but said he did not have them at the time 
of the examination.  The Veteran complained of problems with 
memory.

The examiner found the Veteran's speech to be logical and 
related.  The Veteran did not present with hallucinations, 
delusions or formal thought disorders, nor was there evidence 
of obsessive or compulsive behavior.  The Veteran was 
oriented to time, place and person, and he was describe to 
have "adequate" memory and concentration.  The examiner 
concluded that the Veteran was depressed at the time he lost 
his job and that the depression was not likely incorporated 
with his PTSD.  The examiner assigned a GAF score of 60.

The Board observes that the Veteran stated in a July 2005 
statement that he had frequent panic attacks and that he was 
unable to establish or maintain relationships outside of 
family, and that he was consistently irritable and had memory 
problems.  He also stated that he problems being disoriented 
as demonstrated by his leaving for work at inappropriate 
times.

The Veteran was examined again by the same VA psychologist in 
September 2006.  The examiner noted that the Veteran had not 
sought psychological treatment or medication since the May 
2005 examination.  The Veteran continued to complain about 
his job and said that he often had difficulty in retaining 
instructions.  The Veteran stated that he did normal 
household chores with his wife, but felt uncomfortable around 
people such as when he went to a grocery store.  He told the 
examiner that he had one friend, but the examiner did not 
elaborate what the Veteran felt the nature of that friendship 
was.  The Veteran stated that he enjoyed going fishing and 
that his wife would accompany him, and that he enjoyed family 
visits.  The Veteran stated he and his wife did not go on 
trips or vacations, but stayed around their house.  

The Veteran reported that he continued to use alcohol as a 
way to get to sleep, but described his sleep as restless and 
lasting only 4-5 hours each night.  The Veteran reported he 
had nightly nightmares and continued daily intrusive 
thoughts.  The examiner observed that the Veteran disliked 
authority and that the Veteran was irritable.  The Veteran 
reported that he was concerned about home security and kept a 
gun in his bedroom.  The Veteran described himself to be 
jumpy and not trusting in others.

The examiner stated there was no evidence of suicidal 
thoughts, and described the Veteran's speech as logical and 
related, and did not find evidence of delusions, 
hallucinations or formal thought disorders.  The examiner 
reported that the Veteran thought he had difficulty with 
decisions and that he had "significant" memory problems.  
The examiner reported that the Veteran's PTSD condition had 
slightly increased and found a GAF score of 55.

A July 2006 nurse's note reports that the Veteran "feels 
safe."  A June 2007 clinic note reports that the Veteran and 
his wife "have decided to quit" using alcohol, but reported 
that the Veteran "does not feel he needs referral to social 
work/mh [mental health] at this time."  The Veteran sought a 
sleeping aid.  A July 2007 note indicates the Veteran 
reported that Halcion has worked well in promoting sleep.  A 
May 2008 note indicates that the Veteran was "still drinking 
6-8 drinks [per] day," and that he would be retiring in 
August.  The note continued to state that the Veteran drank 
because of "aggravation at work."

A December 2008 VA psychologist reported that the Veteran had 
had no hospitalizations for mental health problems, no 
outpatient treatment and no current treatment for mental 
health problems.  The Veteran told the examiner that he was 
depressed when he was not active, that he felt lonely and 
hurt, and had low energy and poor motivation.  He complained 
that he could not concentrate and had feelings of 
worthlessness and hopelessness.  The Veteran felt that his 
relationship with his wife had deteriorated and that he used 
alcohol to isolate himself from their relationship.  The 
Veteran described himself as easily agitated and said that 
when more than one grandchild visited his home, he cannot 
tolerate the noise and he isolates himself from the family.  
He reported that he no longer went fishing, but spent his 
time watching television.  The Veteran described how he had 
had an angry and threatening confrontation with a neighbor 
that resulted in his wife calling the police.  There is no 
report that any legal action was taken as a result.  The 
Veteran said that he had been unsuccessful in quitting his 
use of alcohol and that he drank 10 drinks every night.

The examiner described the Veteran's speech as 
"unremarkable," and his affect as "flat" with an 
"anxious" mood.  She stated the Veteran was easily 
distracted and that he had a short attention span.  The 
Veteran was unable to perform serial 7's and was unable to 
appropriately interpret a proverb, but was able to spell a 
word backwards.  The Veteran was reported to be oriented to 
person, time and place.  The Veteran's thought process was 
described to be unremarkable; there was no evidence of 
delusions, hallucinations or suicidal ideation.  The 
Veteran's memory was described as normal.  The examiner found 
no inappropriate behavior or ritualistic behavior.  

The examiner stated that the Veteran had experienced panic 
attacks that affected his ability to work, particularly when 
he was transferred to a more difficult position.  When he was 
placed in a stressful predicament, the Veteran asked for a 
transfer - presumably to a less difficult position - and the 
panic decreased.  The Veteran said that he had quit his job 
because of he had an angry outburst and inability to deal 
with authority; he said that he did not think through the 
consequences of his angry action.  He said he was unemployed 
but not retired.  The examiner reported that the Veteran had 
a history of feeling as though he is being mistreated or 
disrespected by others, especially younger people, and that 
he over-reacts in anger.  The examiner characterized the 
Veteran as depressed, irritable, angry, agitated and 
impatient.  The examiner assigned a GAF score of 50.

The Board has thoroughly reviewed the entire medical record 
and makes the following findings.  Between the Veteran's date 
of claim and the July 2006 VA examination, the Veteran's 
symptoms are most accurately described by the 50 percent 
disability criteria.  The 30 percent criteria include 
depressed mood, anxiety, suspiciousness, weekly or less 
frequent panic attacks, chronic sleep impairment, and mild 
memory loss.  The May 2005 examiner noted depression, anxious 
behavior including complaints of hypervigilent behavior, 
chronic sleep impairment and complaints of memory loss.  The 
examiner also noted positive family relationships and did not 
find memory problems.  In response, the Veteran contended 
that he had frequent panic attacks, couldn't maintain 
relationships outside of family and was constantly irritable.  

The Board observes that the 50 percent disabling criteria 
include flattened affect; circumstantial, circumlocutory or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory such as retention of only highly 
learned material, forgetting to complete tasks; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing effective 
work and social relationships.  The Board acknowledges that 
the May 2005 examiner found no evidence of flattened affect 
and reported the Veteran's speech to be logical and related.  
Nor did the examiner find clinical evidence of memory 
impairment or impaired judgment and impaired abstract 
thinking.  Instead, the Veteran was oriented to time, place 
and person and did not present with formal thought disorders.  
But, the Veteran complained that he could not get along with 
coworkers and that he had a difficult time remembering 
instructions.  In addition, the Veteran was noted to be 
depressed and to experience daily intrusive memories of his 
Vietnam experiences, and the examiner noted that he had no 
friends and no social contact outside his home.  These 
symptoms demonstrate that the Veteran had difficulty in 
establishing effective work and social relationships.  

The evidence developed prior to the May 2005 examination 
include the November 2004 psychological examination.  That 
examination, as characterized by the May 2005 examiner, show 
the Veteran was terminated from a "career" job, that he was 
depressed, drank himself to sleep and had "significant" 
impairment because of his PTSD.  Subsequent examinations 
revealed that the Veteran was fired from the job because of 
his behavior.  While the Board observes that the GAF of 40 
assigned in November 2004 is an aberration relative to the 
remaining GAF scores assigned to the Veteran over the period 
under review, it is a factor that must be weighed.  

Similarly, the symptoms reported in the September 2006 
examination report more accurately meet the criteria of a 50 
percent disability rating under Diagnostic Code 9411.  There 
is no evidence of suicidal ideation, obsessional rituals 
which interfere with routine activities, intermittently 
illogical, obscure, or irrelevant speech, or near-continuous 
panic.  Nor does the evidence suggest that the Veteran's 
depression affected his ability to function independently, 
appropriately and effectively during the time period between 
the date of his claim to the date of the September 2006 
examination report.  Although there is some evidence of 
impaired impulse control because of chronic irritability, 
there is no evidence that the Veteran resorted to violence.  
Neither is there evidence of spatial disorientation or 
neglect of personal appearance and hygiene.  The Board 
observes that the evidence does show that the Veteran had 
some difficulty in adapting to stressful circumstances at 
work, he was able to maintain his employment during the 
period under considerations.  Finally, there is no evidence 
the Veteran was unable to establish and maintain effective 
relationships, but rather isolated himself from others.  

In sum, the Board finds that the Veteran's symptoms more 
accurately meet the 50 percent criteria from the date of 
service connection to December 14, 2008, the day before the 
Veteran was examined and his effective date for a 70 percent 
disability rating.  The Board observes that not all of the 
criteria for a 50 percent disability rating need be met.  See 
Mauerhan v. Principi, 16 Vet. App. 436 (2002) [the specified 
factors for each incremental rating were examples rather than 
requirements for a particular rating; analysis should not be 
limited solely to whether the claimant exhibited the symptoms 
listed in the rating scheme].   

The Board further finds that the Veteran's PTSD symptoms do 
not meet the criteria for a disability rating in excess of 70 
percent.  There is no evidence of gross impairment in thought 
processes or communication.  The Veteran never presented with 
delusions or hallucinations.  There is no evidence of grossly 
inappropriate behavior, or evidence that the Veteran was in 
danger of hurting himself or others.  Moreover, there is no 
evidence of intermittent inability to perform activities of 
daily living; the Veteran consistently presented himself 
appropriately in this regard.  Finally, there has been the 
Veteran's singular claim that he had left for work at an 
inappropriate time.  But there is no clinical evidence of 
disorientation to time or place, and no evidence that the 
Veteran cannot remember the names of close relatives, his own 
occupation or his own name.  

For those reasons, the Board finds that the Veteran is 
entitled to a disability rating of 50 percent for the period 
between his date of claim and December 14, 2008, and a 70 
percent disability rating thereafter.  The claim will be 
granted to that extent.

Entitlement to TDIU benefits.

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16 (2009).  A 
finding of total disability is appropriate "when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 
4.15 (2009).

"Substantially gainful employment" is that employment "which 
is ordinarily followed by the nondisabled to earn their 
livelihood with earnings common to the particular occupation 
in the community where the veteran resides."  Moore v. 
Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal employment 
shall not be considered substantially gainful employment."  
38 C.F.R. § 4.16(a) (2009).  The Court noted the following 
standard announced by the United States Eighth Circuit Court 
of Appeals in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th 
Cir. 1975):

It is clear that the claimant need not be a total 
'basket case' before the courts find that there is 
an inability to engage in substantial gainful 
activity.  The question must be looked at in a 
practical manner, and mere theoretical ability to 
engage in substantial gainful employment is not a 
sufficient basis to deny benefits.  The test is 
whether a particular job is realistically within 
the physical and mental capabilities of the 
claimant.

Moore, 1 Vet. App. at 359.

As noted above, a claim for a total disability rating based 
upon individual unemployability "presupposes that the rating 
for the [service-connected] condition is less than 100%, and 
only asks for TDIU because of 'subjective' factors that the 
'objective' rating does not consider."  Vettese v. Brown, 7 
Vet. App. 31, 34-35 (1994).

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court 
referred to apparent conflicts in the regulations pertaining 
to individual unemployability benefits.  Specifically, the 
Court indicated there was a need to discuss whether the 
standard delineated in the controlling regulations was an 
"objective" one based on the average industrial impairment or 
a "subjective" one based upon the veteran's actual industrial 
impairment.  In a pertinent precedent decision, the VA 
General Counsel concluded that the controlling VA regulations 
generally provide that veterans who, in light of their 
individual circumstances, but without regard to age, are 
unable to secure and follow a substantially gainful 
occupation as the result of service-connected disability 
shall be rated totally disabled, without regard to whether an 
average person would be rendered unemployable by the 
circumstances.  Thus, the criteria include a subjective 
standard.  It was also determined that "unemployability" is 
synonymous with inability to secure and follow a 
substantially gainful occupation.  VAOPGCPREC 75-91 (Dec. 27, 
1991).  In determining whether unemployability exists, 
consideration may be given to the veteran's level of 
education, special training and previous work experience, but 
not to his age or to any impairment caused by non service-
connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 
(2009).

A total disability rating for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more.  If there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more and the combined rating must be 70 
percent or more. 38 C.F.R. § 4.16(a) (2009).

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities, but fails to meet 
the percentage requirements for eligibility for a total 
rating set forth in 
38 C.F.R. § 4.16(a), such case shall be submitted for 
extraschedular consideration in accordance with 38 C.F.R. § 
3.321 (2009).

Analysis

The Veteran's service-connected disabilities include: PTSD, 
currently evaluated as 70 percent disabling; tinnitus, 
currently evaluated as 10 percent disabling; and hearing 
loss, currently evaluated as 0 percent disabling.  A combined 
70 percent disability rating is in effect.

Because the Veteran's combined disability rating is 70 
percent, with one of his disabilities being at least 40 
percent disabling (his PTSD is rated as 70 percent 
disabling), his service-connected disabilities meet the 
schedular criteria for consideration of TDIU under 38 C.F.R. 
§ 4.16(a) (2009).

The question that remains to be answered is whether the 
Veteran's service-connected disabilities render him 
unemployable.  For the following reasons, the Board finds 
that they do render him unemployable.

The evidence from the Veteran shows that the Veteran had 
serious difficulty dealing with others, especially in a work 
setting.  His outbursts of anger and constant irritability, 
and avoidance of crowds and distrust of people in general 
made him unable to deal with persons in authority.  His last 
job changes have resulted from terminations either by firing 
or by the Veteran quitting out of anger.  This further 
demonstrates his difficulty in dealing with the stress of the 
workplace and to some extent exhibit the underlying paranoid 
ideation reported by the December 2008 examiner; that the 
Veteran had a history of feeling that he was mistreated or 
disrespected.

The Board recognizes that there is no medical opinion which 
states that the Veteran is unemployable.  However, as was 
discussed in the law and regulations section above, the 
appropriate TDIU standard is not whether a veteran is able to 
obtain any employment, or to maintain marginal employment.  
See Moore, 1 Vet. App. at 358.  Rather, the standard is a 
subjective one and is whether a veteran can obtain and 
maintain substantially gainful employment.  In that regard, 
the Board finds that the evidence is at least in equipoise as 
to whether the criteria of TDIU are met for the period 
beginning December 15, 2008.  Thus, applying the benefit of 
the doubt rule, the Board finds that the Veteran's PTSD 
symptoms by themselves were sufficient to prevent the Veteran 
from maintaining substantially gainful employment beginning 
December 15, 2008.











	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to a disability rating of 50 percent disabling 
for service-connected PTSD for the period December 18, 2003, 
to December 14, 2008, is granted, subject to controlling 
regulations governing the payment of monetary benefits.

Entitlement to a disability rating in excess of 70 percent 
for service-connected PTSD is denied.

Entitlement to TDIU effective December 15, 2008, is granted, 
subject to controlling regulations governing the payment of 
monetary benefits.





____________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


